Judge Eagles
concurring.
I concur. I agree with the majority that the pool of beneficiaries did not decrease on Versie Friday’s (Versie) 18th birthday. I write separately to emphasize my separate basis for that conclusion. The majority reasons that Versie was entitled to the full 400 weeks of benefits because G.S. § 97-38 does not denote any situation where the vested right to a 400 week payment may be shortened. I agree that the *808act does not speak of shortening benefits. However, the answer to this question lies in a separate part of Chapter 97.
Under G.S. § 97-38,
[i]f death results proximately from a compensable injury . . . the employer shall pay ... to the person or persons entitled thereto as follows:
(1) Persons wholly dependent for support upon the earnings of the deceased employee at the time of the accident shall be entitled to receive the entire compensation payable share and share alike to the exclusion of all other persons.
G.S. § 97-39 (1999) states “[t]he widow, or widower and all children of deceased employees shall be conclusively presumed to be dependents of deceased and shall be entitled to receive the benefits of this Article for the full periods specified herein.’’(Emphasis added). These statutes make clear that a child of a deceased employee is a dependent who shares benefits with other dependents for the full 400 weeks. Therefore, since Versie remained a “child” under Chapter 97, she was entitled to the full 400 weeks of benefits.
Under G.S. § 97-2(12) (1999), a “ ‘[c]hild’ . . . include[s] only persons who at the time of the death of the deceased employee are under 18 years of age.” (Emphasis added). Therefore, if an individual is under 18 at the time of the employee’s death then that individual is a “child” under the act. The implication from this definition is that an individual remains a “child” for purposes of Chapter 97 even if that individual turns 18 before the 400 weeks has elapsed. The end result is that the “child’s” interest vested at the time of the employee’s death. Though arguably dicta, this Court has implied that a child does not lose his or her right to payment by turning 18 during the 400 weeks. “Scott will continue receiving payments after he reaches age 18 because he will turn 18 before the 400-week period expires.” Allen v. Piedmont Transport Services, 116 N.C. App. 234, 237, 447 S.E.2d 835, 837 (1994).
All parties acknowledge that Versie was a “child” under § 97-2 at the date of death. Therefore, Versie did not and could not exit the class of beneficiaries by simply turning 18 during the 400 weeks. Accordingly, she was entitled to payment for the full 400 weeks and defendants were not required to cease payments. Since the beneficiary class did not decrease, plaintiff was not entitled to any reapportionment of benefits.